Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-10 in the reply filed on 10/5/2021 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites “an inlet to the first spool”, “an outlet to the first spool” and “an inlet to a second spool”. This language indicates inlets/outlets to the spool itself; however, the specification discusses the airflow through the compressors on each spool, see paragraph 35, not airflow through the spool itself.  It is therefore unclear if the inlets and outlets refer to the spools themselves or the compressors on each spool.  This is particularly confusing when referencing the outlets of the spools as the outlet of the spool itself is in the turbine section, rather than the compressor.  Clarification is required.  Claims 4 and 5 recite “an outlet to the second spool” which has the same lack of clarity as base claim 3.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-10 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Zickwolf (US Patent 5,042,245).
Regarding claim 1, Zickwolf discloses a method for operating an engine (Figure 1, 10) having at least first and second variable geometry mechanisms (34 and 125), comprising: 
determining a spool-specific ratio (col. 5, ll. 44-45, low pressure compressor ratio PT2.5/PT2) for at least one spool of the engine (LP spool 12), wherein the spool-specific ratio relates to an aerodynamic parameter (pressure); 
comparing the spool-specific ratio to a reference to determine a ratio discrepancy for the at least one spool col. 9, ll. 45-55 describe the reference low pressure compressor ratio PT2.5/PT2ref and the error between the reference and actual values, i.e. ratio discrepancy); 
determining an engine-specific ratio relating to the aerodynamic parameter (col. 7, ll. 18-19, overall compressor pressure ratio PT3/PT2); and 

Regarding claim 2, Zickwolf discloses wherein the aerodynamic parameter comprises air pressure or a temperature level (col. 5, ll. 44-45, air pressure).
Regarding claim 3, Zickwolf discloses wherein determining the spool-specific ratio comprises determining a first pressure ratio (col. 5, ll. 44-45, low pressure compressor ratio PT2.5/PT2) for a first spool of the at least one spool (LP spool 12), comprising: 
measuring a first pressure (PT2) at an inlet to the first spool (See 112 rejection above, for purposes of examination inlet/outlet to a spool is assumed to mean inlet/outlet to a compressor.  PT2 is at the inlet of the LP compressor col. 4, ll. 67-68); 
measuring a second pressure (PT2.5) at an intermediate point between an outlet to the first spool and an inlet to a second spool (HP spool 24) of the one or more spools (“between” is understood to be inclusive of the two end points as described in dependent claims 6 and 7.  Col. 5, ll. 1-3 describe PT2.5 at the outlet of the LP compressor, i.e. outlet of the first spool); and 
determining the first pressure ratio based on the first and second pressures (col. 5, ll. 44-45, low pressure compressor ratio PT2.5/PT2).
Regarding claim 5, Zickwolf discloses wherein determining the engine-specific ratio comprises: 
3 is at the exit 30 of HP compressor 28, i.e. outlet of second spool 24); and 
determining the engine-specific ratio based on the first and third pressures (col. 7, ll. 18-19, overall compressor pressure ratio PT3/PT2).
Regarding claim 6, Zickwolf discloses wherein the second pressure is measured at the outlet to the first spool (Col. 5, ll. 1-3 describe PT2.5 at the outlet of the LP compressor, i.e. outlet of the first spool).
Regarding claim 7, Zickwolf discloses wherein the second pressure is measured at the inlet to the second spool (Col. 5, ll. 1-3 describe PT2.5 at the inlet of the HP compressor, i.e. inlet of the second spool).
Regarding claim 8, Zickwolf discloses further comprising comparing the engine-specific ratio to an engine-specific reference to determine an engine ratio discrepancy for the engine (col. 9, ll. 40-44 describes an altitude correction, i.e. comparing the engine-specific ratio from line 61 to the reference engine-specific ratio for a particular altitude in block 62 of figure 4 and using that discrepancy to create the PT2.5/PT2ref), and wherein the adjusting of the at least one of the position of the first variable geometry mechanism and the position of the second variable geometry mechanism based on the engine-specific ratio and the ratio discrepancy is performed to reduce the engine ratio discrepancy (Figure 4 shows the PT2.5/PT2ref which is based on the ratio discrepancy to adjust the position of at least one of the variable geometry mechanisms in order to match the preferred low pressure compressor ratio, and thus the preferred overall pressure ratio as described in col. 9, ll. 40-44).
Regarding claim 9, Zickwolf discloses selecting the reference based on an operating condition of the engine (col. 9, ll. 40-44 describe using the altitude, i.e. operating condition, to inform the reference value).
Regarding claim 10, Zickwolf discloses wherein the operating condition of the engine is one of an output power of the engine and an operating altitude of the engine (col. 9, ll. 40-44 describes the operating condition as the current engine operating altitude).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Zickwolf (US Patent 5,042,245) in view of Moeckel et al. (US 2017/0268520).
Regarding claim 4, Zickwolf discloses wherein the spool-specific ratio is a first spool-specific ratio (PT2.5/PT2), and 
measuring a third pressure (PT3) at an outlet to the second spool (col. 5, ll. 4-7, PT3 is at the exit 30 of HP compressor 28, i.e. outlet of second spool 24).
Zickwolf is silent on determining a second spool-specific ratio, which comprises a second pressure ratio for the second spool, wherein determining the second spool-specific ratio comprises: 
determining the second pressure ratio based on the second and third pressures.
Moeckel teaches determining a second spool-specific ratio (paragraph 20 (PBleed – P2.5)/(P3 – P2.5)), which comprises a second pressure ratio for the second spool (Figure 2 shows 
measuring a third pressure at an outlet to the second spool (Figure 2 shows third pressure P3 is at the outlet 84 of the high pressure compressor, i.e. outlet of the second spool); and 
determining the second pressure ratio based on the second and third pressures (the second pressure ratio (PBleed – P2.5)/(P3 – P2.5) is based on the second pressure P2.5 and the third pressure P3).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Zickwolf’s invention to include determining a second spool-specific ratio, which comprises a second pressure ratio for the second spool, wherein determining the second spool-specific ratio comprises: determining the second pressure ratio based on the second and third pressures in order to improve high pressure compressor operability margins as suggested and  taught in paragraphs 24 and 25 of Moeckel.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERYN MALATEK whose telephone number is (571)272-5689. The examiner can normally be reached Monday - Thursday, 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/KATHERYN A MALATEK/            Primary Examiner, Art Unit 3741